DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 611, 13-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Bettner et al. (US 2022/016022).

Claim 1, Bettner teaches a method for delivering videostream data at a display end-point (804), the method comprising implementing at a processor implemented server, the steps of: 
initiating a primary display datastream transmission session (804) with the display end-point (802) (fig. 8; p. 0106-0111); 
initiating a secondary interactive display data stream transmission session (806, 810, 812, 814) with the display end point (802) (fig. 8; p. 0106-0111); 
receiving display data corresponding to the primary display datastream (i.e. streaming content such as video game) (fig. 8; p. 0106); 
receiving display data corresponding to the secondary interactive display datastream (i.e. windows 806, 810, 812, 814) (fig. 8; p. 0106); 
implementing simultaneous display of first video content corresponding to the primary display datastream and second video content corresponding to the secondary interactive display data stream on a display device associated with the display end point (i.e. displaying multiple windows on display screen 802), wherein the first video content is displayed in a first region of the display device (804) and the second video content is displayed in a second region of the display (806, 810, 812, 814) (p. fig. 8; p. 0106-0111); 
receiving from the display end-point, one or more user input control signals (i.e. voting on voting interface) (fig. 8; p. 0107); 
implementing video content delivery control of the secondary interactive display datastream based on the received user input control signals (i.e. controlling viewer participation) (fig. 8; p. 0107).

Claim 2, Bettner teaches the method as claimed in claim 1, wherein video content within the primary display datastream (804) is different from video content within the secondary interactive display data stream (806, 810, 812, 814) (fig. 8).

Claim 3, Bettner teaches the method as claimed in claim 1 wherein: 
the primary display datastream is an interactive display datastream (i.e. displays interactive features e.g. “health buffed”), wherein between initiation and termination of the primary interactive display datastream transmission session, selection of video content within the primary display datastream is dependent on user inputs received through the display end-point (i.e. based on voting and inventory selections) (fig. 8; p. 0106-0111); or 
the primary display datastream is a non-interactive datastream, wherein between initiation and termination of the primary display datastream transmission session, selection of video content for delivery to the display endpoint is independent of user inputs received through the display endpoint.

Claim 4, The method as claimed in claim 1 wherein: 
the secondary interactive display datastream is a videostream corresponding to a computing device implemented game play session (i.e. either window 804, or 810 maybe considered primary or secondary display) (fig. 8; p. 0106-0111); and 
between initiation and termination of the secondary interactive display datastream transmission session, selection of video content within the secondary interactive display datastream is dependent on gameplay related user inputs received through the display end-point (i.e. voting interace or inventory selections are dependent on the gameplay) (fig. 8; p. 0106-0114).

Claim 6, Bettner teaches the method as claimed in claim 1, further comprising rendering on the display, one or more controls configured to enable a user to interact with the secondary interactive display data stream (i.e. voting interface) (fig. 8; p. 0107).

Claim 7, Bettner teaches the method as claimed in claim 1, wherein: 
the secondary interactive display datastream is a videostream corresponding to a computing device implemented gameplay session (i.e. either window 804, or 810 maybe considered primary or secondary display) (fig. 8; p. 0106-0111); 
implementing video content delivery control of the secondary interactive display datastream based on the received user input control signals comprises implementing one or more gameplay state changes based on the received user input control signals (i.e. voting interface can change the gameplay) (fig. 8; p. 0106-0114); and 
said one or more gameplay state changes includes selecting or controlling video content for display at the display end-point, within the secondary interactive display datastream (i.e. using voting interface) (fig. 8; p. 0106-0111).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 13 is analyzed and interpreted as an apparatus of claim 6.
Claim 14 is analyzed and interpreted as an apparatus of claim 7.

Claim 15 recites “A computer program product for delivering videostream data at a display end-point, the computer program product comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions for implementing at a processor” for performing the steps of claim 1.  Bettner teaches “A computer program product for delivering videostream data at a display end-point, the computer program product comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions for implementing at a processor” for performing the steps of claim 1 (p. 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettner et al. (US 2022/016022) in view of Trombetta et al. (US 2019/0252727).

Claim 5, Bettner is silent regarding the method as claimed in claim 1, wherein the first region and the second region of the display device overlap at least partially on the display.
Trombetta teaches the method as claimed in claim 1, wherein the first region and the second region of the display device overlap at least partially on the display (fig. 7C; p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided overlay windows as taught by Trombetta to the system of Bettner to allow for an intuitive user interface (p. 0040-0041).

Claim 12 is analyzed and interpreted as an apparatus of claim 5.

Conclusion
Claims 1-15 are pending.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220021933 A1	Osman; Steven et al.
US 10897637 B1		Pham; Dominick et al.
US 20150298010 A1	Trombetta; Steven et al.
US 8413206 B1		Wyatt; Christopher W. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/14/2022